DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 11/3/21, with respect to Pan have been fully considered and are persuasive.  Pan does not teach or suggest the combination of undoped alkaline earth aluminate and nitride-based or oxynitride based fluorescent material in a sintered body, as set forth in the newly amended claims.
Therefore, the 103 rejection of claims 1, 2, 4, 6, 8-10 and 12-15 as obvious over Pan has been withdrawn. 

Applicant’s arguments, see page 6, filed 11/3/21, with respect to Asami have been fully considered and are persuasive.  Asami does not teach or suggest the combination of undoped alkaline earth aluminate and nitride-based or oxynitride based fluorescent material in a sintered body, as set forth in the newly amended claims.
Therefore, the 103 rejection of claims 1, 2, 4, 6, 8-10, 12, 13 and 15 as obvious over Asami has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art, Pan, teaches rare earth aluminates but does not teach or suggest alkaline earth aluminates.  A review of the prior art does not suggest modifying Pan by replacing the rare earth aluminates with alkaline earth aluminates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734